Citation Nr: 0409003	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-12 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than January 6, 
2000, for the grant of a total rating based on individual 
unemployability due solely as a result of service-connected 
disabilities.  

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted a total disability rating 
based on individual unemployability (TDIU), effective from 
June 6, 2000.  The veteran appealed the effective date of the 
award.  

On appeal, the Board notified the veteran by letter, dated in 
January 2004, that his authorized representative's authority 
to represent VA claimants had been revoked, effective July 
28, 2003.  The veteran was advised of alternate choices for 
representation and given an appropriate period of time in 
which to appoint another representative, and to inform the 
Board of his decision.  The veteran has not responded to the 
Board's letter and there is no indication he did not receive 
the letter; hence, since an appropriate period of time has 
expired, the Board will proceed with the case acknowledging 
that the veteran does not have an authorized representative.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There is 
no indication in the claims folder that these due process 
rights have been complied with in this case.

The amended regulations require VA to inform the veteran 
which evidence VA will seek to provide and which evidence the 
veteran is to provide.  See Quartuccio v. Principi, 16 Fed. 
App. 183, 186-87 (2002).  Also, compliance with the VCAA 
requires that, once a "substantially completed claim" has 
been received, the veteran be notified, via letter, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  A general form letter, prepared by the RO, not 
specifically addressing the disability or benefits at issue, 
is not acceptable.  The RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  In Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002), the Court 
concluded that "Both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary."  

The amended regulations also require VA to discuss the 
amended duty to notify with respect to the veteran's claim.  
Specifically, VA must discuss the provision that requires 
notice to the veteran of the information and evidence 
necessary to substantiate his claim, indicate what portion of 
any such information or evidence is to be provided by which 
party, and whether the documents that it references, or any 
other document in the record, satisfy that requirement.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Recent decisions of the United States Court of Appeals for 
the Federal Circuit, as well as the United States Court of 
Appeals for Veterans Claims, have further addressed 
shortcomings of VA in its application of the VCAA.  

The veteran is almost 86 years old.  In view of the 
foregoing, this case is remanded for the following actions, 
to be performed as expeditiously as possible:  

1.  The RO should contact the veteran and 
remind him of the revocation of his 
authorized representative's authority to 
represent VA claimants and provide him 
with the names and addresses of available 
recognized organizations.  He is to be 
asked if he desires representation and, if 
so, he is to be given a reasonable period 
of time to appoint a representative, or 
recognized organization, to assist him 
with his appeal.  If the veteran chooses 
not to be represented, or if he is 
unresponsive to the notification, that 
fact is to be noted in the claims file.  

2.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim for an 
effective date earlier than January 6, 
2000, for the grant of TDIU.  A general 
form letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification 
provisions and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the claim currently on 
appeal.  The RO is advised that they are 
to make determinations on the issues 
currently being remanded based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative (if he appoints a 
representative) should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




